

Exhibit 10.1




DESCRIPTION OF COMPENSATION PAYABLE TO NONEMPLOYEE DIRECTORS




Upon the recommendation of the Corporate Governance and Public Policy Committee
of the Board of Directors of Lexmark International, Inc., on February 23, 2006,
the Board approved the compensation payable to each eligible nonemployee
director of the Board with respect to his/her service on the Board for 2006. The
following table sets forth the compensation for eligible nonemployee directors
for 2006. Other than with respect to a change in the Initial Award granted to
eligible nonemployee directors upon joining the Board from an award of stock
options with a face value of $600,000 to an award of restricted stock units with
a face value of $150,000, the compensation for 2006 will remain the same as in
2005. The Initial Award of restricted stock units will vest in whole on the
sixth anniversary of the eligible nonemployee director joining the Board and
will settle upon termination of his/her status as a Board member.


l
Annual retainer
 
$ 40,000
l
Board meeting attendance fee
 
2,500
l
Committee chair retainer fees:
 
° Finance and Audit Committee
 
° Other Committees
 
 
 
10,000
 
6,500
l
Committee meeting attendance fees:
 
° Finance and Audit Committee
 
° Other Committees
 
 
 
2,500
 
2,000
l
Telephonic meeting attendance fee
 
750
l
Initial Equity Award - Restricted Stock Units
(face value)
 
150,000
l
Annual Equity Award - Stock Options
(face value)
250,000





--------------------------------------------------------------------------------





Pursuant to the terms of the Lexmark International, Inc. 2005 Nonemployee
Director Stock Plan, each eligible nonemployee director may defer his or her
retainer and/or meeting fees into deferred stock units based on the fair market
value of Lexmark Class A Common Stock on the date of deferral. The deferred
stock units are eligible for settlement initially on June 30th in the fifth year
following the date of grant.

